DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
On 04/14/2022 the applicant elected Group I, and Species A, corresponding to claims 1-6 and 11.  The election was made without traverse and is deemed proper.  Accordingly, claims 7-10 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luburic (US 5,908,133) in view of Ehrenhaus (US D701,732).


    PNG
    media_image1.png
    280
    778
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    713
    500
    media_image2.png
    Greyscale

Regarding claim 1: Luburic discloses a salad storage assembly (figs 18-21) capable of being used for storing and maintaining the quality of salad comprising: a container member (figs 18 & 19) having a bottom wall (called out in above figure) and a sidewall (see annotated figure) extending upwardly from the bottom wall and terminating at an upper edge portion; and an insert member (50, fig 19) having a bottom surface (see annotated figure) and a generally dome shaped (fig 19), impervious upper surface that drains liquid received thereon downwardly and outwardly toward an annular peripheral portion of the insert (col. 6 ll. 50-61, fig 19); the insert member being insertable into the container member in overlying relationship with the container member bottom wall and with the annular peripheral portion of the insert member positioned in adjacent non- sealing relationship with the container member sidewall (see figs 19-21 and col. 6 ll. 50-61), the bottom wall and a lower portion of the container member sidewall and the insert member bottom surface defining a container liquid reservoir (called out in annotated figure, and referenced as “sluice channel”, col. 6 ll. 50-61) so that moisture draining from the dome shaped impervious upper surface of the insert member drains into the container liquid reservoir.
Luburic, as applied above, discloses all of the claimed limitations except for a bowl member with an annular sidewall.  The container of Luburic appears to be a rectangular container.  Ehrenhaus, however, discloses a similar food product assembly (title, fig 1) with an insert and a bowl member with an annular sidewall (fig 1).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Luburic’s container to be a bowl with an annular sidewall because it would be a simple change of shape and it is a useful and known shape for a food container with an insert.  

	Regarding claim 2: Luburic, as applied above, does not explicitly disclose a lid for the embodiment of figures 18-21.  However, Luburic discloses a lid (28, fig 10 & 11) for use with other embodiments.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have used a lid with the container of figures 18-21, as taught by Luburic for the embodiment of figures 10 and 11, so that the contents of the container could be protected from the elements or outside contamination.
	Regarding claim 3: Luburic, as applied above, discloses that the bottom surface of the insert member is positioned above the bottom wall, but not specifically that it is at least one quarter inch above the bottom wall.  However, the applicant does not disclose any criticality to the claimed value.  And the claimed value is merely an optimum or workable value that could be found through routine experimentation.  A person of ordinary skill in the art would have been motivated to optimize the value because it is a result effective variable.  Too large of a distance and the reservoir would take up too much room.  But too small of a distance and there would not be enough room to drain the water, and the stored food could com into contact with the water.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the distance at least one quarter of an inch because the claimed distance could be found through routine experimentation (see MPEP 2144.05). 
	Regarding claims 4 and 5: Luburic, as applied above, does not disclose wherein the bowl member has an annular sidewall adapted to co-act with annular peripheral portion of the insert member to stably position the insert member in the bowl member.
	Ehrenhaus, however, discloses a similar salad storage assembly wherein the bowl member has an annular sidewall adapted to co-act with annular peripheral portion of the insert member (called out above) to stably position the insert member in the bowl member (as clearly depicted in figure 8).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Luburic so that the sidewall co-acts with the insert member, as taught by Ehrenhaus, because it is a suitable and useful means of supporting an insert member within a container and because it would eliminate the need for the downwardly extending skirt (54, fig 20) which would simplify manufacturing and cleaning of the insert.
	Further, the examiner notes that Ehrenhaus discloses that the peripheral portion of the insert includes a scalloped portion (called out above).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Luburic’s insert to include the scalloped portion, as taught by Ehrenhaus, so as to provide a finger opening for a user and to provide a channel for water to drain.
	The combined teachings of the references, as applied above, only disclose a single scalloped portion, not a plurality as recited in claim 5.  However, the addition of a scalloped would be a simple duplication of parts that would be well within the purview of a person of ordinary skill in the art.  An additional scalloped portion would be desirable because it would allow for multiple drain channel between the insert and bowl and because it would make the insert easier to remove because it would provide a user with an additional location to grip the insert.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the references to include a plurality of scalloped portions.
      Regarding claim 11: Luburic discloses a produce storage assembly (figs 18-21) capable of storing and maintaining the quality of produce comprising: a container member (figs 18 and 19) having a bottom wall (called out above) and a sidewall (called out above) extending upwardly from the bottom wall and terminating at an upper edge portion; and an insert member (50, fig 19) having a bottom surface (called out above) and a generally dome shaped, impervious upper surface that drains liquid received thereon downwardly and outwardly toward an annular peripheral portion of the insert (figs 19-21, col. 6 ll. 50-61); the insert member being insertable into the bowl member in overlying relationship with the bowl member bottom wall and with the annular peripheral portion of the insert member positioned in adjacent relationship with the bowl member annular sidewall (figs 19-21), the bottom wall and a lower portion of the bowl member annular sidewall and the insert member bottom surface defining a liquid reservoir (called out in annotated figure, and referenced as “sluice channel”, col. 6 ll. 50-61) that moisture draining from the dome shaped impervious upper surface of the insert member drains into the liquid reservoir.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180325034 discloses a bowl with an insert for draining food
20040200845 discloses a duel chamber salad container

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733